BRICKELL, C. J.
1. The property, and rights of property of Jesse B. Robinson, the ancestor of the complainants, on his adjudication as a bankrupt, the appointment of an assignee, and the execution and delivery of an assignment, vested in the assignee exclusively. By operation of law, the bankrupt was disabled from suing subsequently, for the recovery of such property, or the enforcement of such rights— the right of suit followed the property, or rights of property, and resided in the assignee. It is not material whether the property, or right of property, or credit, which is the subject-matter of suit, was embraced, or not, in the schedules of the bankrupt. The schedules do not pass the title or right to the assignee, but the adjudication, and the express terms of ‘ the bankrupt law.—Jewett v. Preston, 27 Me. 400; Holbrook v. Coney, 25 Ill. 543.
2. If all the disputed facts of the case were resolved in favor of the complainants, the equity of redemption remaining in their ancestor, at the time of his bankruptcy, passed to his assignee, and he alone could subsequently assert it. 1 Dan. Ch. Pr. 58-62.
3. It is doubtless true, that if after payment of the debts,, which may be proved against the estate.of a bankrupt, a surplus remains in the hands of the assignee, he holds it in trust for the bankrupt; and on a proper application to the court of bankruptcy, payment, or a transfer of it, will be decreed.—Charman v. Charman, 14 Vesey, 580; In re Hoyt, 3 Nat. Bank Reg. 55. Until the decree is obtained, the title remains in the assignee, and if the surplus consists of rights of action, he alone can maintain suits founded on them. Spragg v. Binkee, 5 Vesey, 583; Benfield v. Simmons, 9 Vesey, 77. No other court can properly inquire and determine whether the debts of the bankrupt are satisfied, and what are his rights and equities, or the rights and equities of the assignee, or of creditors. The complainants were without right or title to relief, and the bill was properly dismissed.
Decree affirmed.